  Case 19-03003       Doc 1     Filed 01/30/19 Entered 01/30/19 15:09:19         Desc Main
                                  Document     Page 1 of 10



                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF GEORGIA
                                  ATHENS DIVISION

IN RE:                                    )                 CASE NO: 18-31008
                                          )
BENJAMIN F. HANLEY,                       )                 Chapter 7
SHAWNNA D. HANLEY,                        )
                  Debtors.                )                 JUDGE JAMES P. SMITH
_________________________________________ )
                                          )
BOMASADA BHM CONSTRUCTION, LLC            )
                  Plaintiff,              )                 Adversary Proceeding Number:
v.                                        )
                                          )
BENJAMIN F. HANLEY,                       )
                                          )
                  Defendant.              )

 COMPLAINT OBJECTING TO DISCHARGE AND DISCHARGEABILITY OF DEBT

       Bomasada BHM Construction, LLC (the “Plaintiff” or “Bomasada”), files this complaint

against Benjamin F. Hanley (“Hanley” or “Defendant”), one of the co-debtors in the above-

referenced Chapter 7 case, and shows the Court the following:

                                JURISDICTION AND VENUE

       1.      This Adversary Proceeding is being brought in connection with the above-

captioned Chapter 7 bankruptcy case of the Defendant and his spouse, Shawnna D. Hanley

(collectively, the “Debtors”), Case Number 18-31008, now pending in this Court. This Court has

jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

       2.      This Adversary Proceeding constitutes a core proceeding as that term is defined

under 28 U.S.C. § 157(b)(2)(I) and 28 U.S.C. § 157(b)(2)(J).

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1409.
  Case 19-03003         Doc 1    Filed 01/30/19 Entered 01/30/19 15:09:19          Desc Main
                                   Document     Page 2 of 10



                                            PARTIES

       4.        Plaintiff is a commercial construction company with its principal place of

business in Harris County, Texas.

       5.        Defendant is an individual who may be served with process at his residence at

9900 Nowhere Road, Hull, Georgia 30646. The Defendant is one of the Debtors in the above-

captioned Chapter 7 bankruptcy case and is subject to the jurisdiction and venue of this Court.

                                  FACTUAL BACKGROUND

       6.        On or about June 1, 2016, Plaintiff entered into a subcontract agreement (the

“Contract”) with Hanley Plumbing Company, Inc. (“Hanley Plumbing”), a Georgia

corporation believed to be wholly owned by one or both of the Debtors.

       7.        At all times relevant to this Complaint, Hanley was the CEO and CFO of Hanley

Plumbing, Inc.

       8.        Pursuant to the Contract, Hanley Plumbing was to provide plumbing services on a

construction project to take place in Birmingham, Alabama (the “Project”) on which the

Plaintiff was the prime contractor.

       9.        In connection with the services it was to provide under the Contract, Hanley

Plumbing utilized various subcontractors on the Project (the “Subcontractors”).

       10.       Hanley Plumbing was obligated to compensate such Subcontractors prior to or in

connection with receiving payments from Plaintiff.

       11.       In connection with each payment request Hanley Plumbing made to Plaintiff, an

officer of Hanley Plumbing (i.e., Hanley) was obligated to provide to Plaintiff a written

certification that, among other things, Hanley Plumbing had made all required payments to the

Subcontractors.



                                               -2-
    Case 19-03003         Doc 1      Filed 01/30/19 Entered 01/30/19 15:09:19                   Desc Main
                                       Document     Page 3 of 10



        12.      Notwithstanding the foregoing, Hanley Plumbing failed to pay numerous

Subcontractors during the course of the Project, yet Hanley Plumbing and Hanley routinely

submitted fraudulent payment invoices, payment applications, lien waivers and certifications to

Plaintiff falsely stating that Hanley Plumbing had paid the Subcontractors.

        13. The purpose of submitting such false documents to Plaintiff was so that Plaintiff

would be defrauded into making payments to Hanley Plumbing that included the amounts that

had allegedly been paid to the Subcontractors.

        14.      As a result of the fraud of Hanley and Hanley Plumbing, Plaintiff was forced to

incur hundreds of thousands of dollars in additional costs to pay the Subcontractors directly for

work they had done for Hanley Plumbing on the Project. In addition, Plaintiff was forced to

incur additional costs and expenses to perform work that Hanley Plumbing had been required to

perform under the Contract.

        15.      Plaintiff subsequently commenced an arbitration action against Hanley and

Hanley Plumbing before the American Arbitration Association as per the terms of the Contract.

        16.      An evidentiary hearing was held before the designated arbitrator, Richard P. Flake

(the “Arbitrator”) on February 8, 2018.

        17.      Neither Hanley nor Hanley Plumbing appeared at the hearing despite having

received notice of the hearing.

        18.      Based on the evidence presented at the hearing, the Arbitrator ordered (a) Hanley

Plumbing1 to pay Plaintiff the sum of $486,222.29, and (b) Hanley and Hanley Plumbing,

“[i]ndividually, jointly, and severally,” to pay Plaintiff the sum of $145,772.15. A copy of the

award issued by the Arbitrator (the “Arbitration Award”) is attached hereto as Exhibit A.


1
 The Arbitration Award mistakenly referred to Hanley Plumbing as “Hanley Plumbing, Inc.” rather than its proper
name of “Hanley Plumbing Company.”

                                                      -3-
  Case 19-03003        Doc 1     Filed 01/30/19 Entered 01/30/19 15:09:19          Desc Main
                                   Document     Page 4 of 10



       19.     In the Arbitration Award, the Arbitrator specifically found that the $145,773.15

award was for “[f]raud damages” and represented the “amounts paid to Hanley by [Plaintiff] for

the benefit of project subcontractors, which Hanley did not pay to those subcontractors. Hanley

fraudulently submitted false payment applications, lien waivers and misapplied trust funds.”

Arbitration Award, p. 2. (Emphasis added.)

       20.     To date, neither Hanley nor Hanley Plumbing have paid any amount to Plaintiff in

satisfaction of the Arbitration Award.

       21.     On or about September 21, 2018, the Debtors filed with the Court a voluntary

petition for bankruptcy under Chapter 7 of the Bankruptcy Code.


                                               COUNT I

         OBJECTION TO DISCHARGE OF DEBT UNDER 11 U.S.C. § 523(a)(2)

       22.     The Plaintiff re-alleges and incorporates by reference the facts and allegations

contained in Paragraphs 1 through 21 above as if the same were fully set forth herein.

       23.     Hanley, with intent to deceive Plaintiff, made materially false statements and

written misrepresentations to the Plaintiff.

       24.     Among the materially false statements and written misrepresentations made by

Hanley to the Plaintiff were that Hanley and/or Hanley Plumbing had paid subcontractors

utilized by Hanley and Hanley Plumbing on Plaintiff’s project.

       25.     Hanley intended that Plaintiff rely on such misrepresentations to pay monies to

Hanley and Hanley Plumbing to which they were not entitled.

       26.     Plaintiff reasonably and justifiably relied on Hanley’s materially false

representations and paid monies to Hanley and Hanley Plumbing as a result.




                                                 -4-
  Case 19-03003        Doc 1     Filed 01/30/19 Entered 01/30/19 15:09:19           Desc Main
                                   Document     Page 5 of 10



       27.     Per the foregoing, Hanley obtained money from Plaintiff by false pretenses, false

representations and actual fraud within the meaning of 11 U.S.C. § 523(a)(2).

       28.     Plaintiff was damaged to the extent of at least $145,772.15 by Hanley’s fraud,

plus pre-judgment interest, post-judgment interest, costs and attorneys’ fees.

       29.     Hanley has acted in bad faith and caused Plaintiff unnecessary trouble and

expenses. Therefore, Plaintiff is entitled to recover from Hanley all costs and expenses of

litigation, including reasonable attorneys’ fees, pursuant to O.C.G.A. §13-6-11.

       30.     Hanley’s actions show willful misconduct, malice, fraud, wantonness, and the

entire want of care which raised the presumption of conscious indifference to the consequences.

Therefore, Plaintiff is entitled to an award of punitive damages from Hanley pursuant to

O.C.G.A. 51-12-5.1.

       31.     For all of the foregoing reasons, Plaintiff is entitled to a judgment against Hanley

in an amount of at least $145,772.15, plus pre-judgment interest, post-judgment interest, costs,

attorneys fees, punitive damages, and additional amounts to be determined at trial, all of which is

excepted from discharge pursuant to 11 U.S.C. §523(a)(2).

                                             COUNT II

         OBJECTION TO DISCHARGE OF DEBT UNDER 11 U.S.C. § 523(a)(4)

       32.     Plaintiff re-alleges and incorporates by reference the facts and allegations

contained in Paragraphs 1 through 31 above as if the same were fully set forth herein.

       33.     By hiring and accepting money to be paid to the subcontractors, Hanley was

acting in a fiduciary capacity to the Plaintiff and/or the subcontractors.

       34.     Hanley’s debt to the Plaintiff arose from fraud while acting in a fiduciary capacity

within the meaning of 11 U.S.C. § 523(a)(4).



                                                -5-
  Case 19-03003       Doc 1     Filed 01/30/19 Entered 01/30/19 15:09:19            Desc Main
                                  Document     Page 6 of 10



       35.     Moreover, Hanley’s actions constitute theft under O.C.G.A. 16-8-15 for which a

debt is not dischargeable under 11 U.S.C. S 523(a)(4).

       36.     Accordingly, Hanley’s debt to the Plaintiff is excepted from discharge under 11

U.S.C. § 523(a)(4)

                                          COUNT III

         OBJECTION TO DISCHARGE OF DEBT UNDER 11 U.S.C. § 523(a)(6)

       37.     Plaintiff re-alleges and incorporates by reference the facts and allegations

contained in Paragraphs 1 through 36 above as if the same were fully set forth herein.

       38.     Hanley’s actions caused willful and malicious injury to Plaintiff within the

meaning of 11 U.S.C. § 523(a)(6).

       39.     Accordingly, Hanley’s debt to Plaintiff is excepted from discharge under 11

U.S.C. § 523(a)(6).

                                RESERVATION OF RIGHTS

       40.     Plaintiff re-alleges and incorporates by reference the allegations contained in

Paragraphs 1 through 39 above, as if the same were fully set forth herein.

       41.     Plaintiff reserves the right to pursue any and all claims against one or both of the

Debtors and any co-conspirators or transferees as allowed by state law and bankruptcy law.

Plaintiff further reserves its rights to amend this Complaint to assert other bases for

nondischargeability of debt.




                                               -6-
  Case 19-03003       Doc 1     Filed 01/30/19 Entered 01/30/19 15:09:19           Desc Main
                                  Document     Page 7 of 10



       WHEREFORE, Plaintiff prays that this Court:

       a.     Enter a non-dischargeable judgment in favor of Plaintiff and against Hanley for

damages in an amount no less than $145,772.15, plus pre-judgment interest, post-judgment

interest, costs, attorneys’ fees and punitive damages, and excepting such debt to the Plaintiff

from discharge pursuant to 11 U.S.C. § 523(a)(2)(A);

       b.     Enter a judgment excepting Hanley’s debt to the Plaintiff from discharge pursuant

to 11 U.S.C. § 523(a)(4);

       c.     Enter a judgment excepting Hanley’s debt to the Plaintiff from discharge pursuant

to 11 U.S.C. § 523(a)(6); and

       d.     Grant such other and further relief as this Court deems just and proper.

       This 30th day of January, 2019.

                                                 Respectfully Submitted,

                                                 SCROGGINS & WILLIAMSON, P.C.


4401 Northside Parkway                            /s/ J. Hayden Kepner, Jr.
Suite 450                                        J. ROBERT WILLIAMSON
Atlanta, GA 30327                                Georgia Bar No. 765214
T: (404) 893-3880                                J. HAYDEN KEPNER, JR.
F: (404) 893-3886                                Georgia Bar No. 416616
E: rwilliamson@swlawfirm.com
   hkepner@swlawfirm.com                         Counsel for Plaintiff




                                              -7-
Case 19-03003   Doc 1   Filed 01/30/19 Entered 01/30/19 15:09:19   Desc Main
                          Document     Page 8 of 10
Case 19-03003   Doc 1   Filed 01/30/19 Entered 01/30/19 15:09:19   Desc Main
                          Document     Page 9 of 10
Case 19-03003   Doc 1   Filed 01/30/19 Entered 01/30/19 15:09:19   Desc Main
                         Document     Page 10 of 10
